DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the IDS filed 2/23/2021.
Election/Restrictions
Applicant's election with traverse of species A, claims 1-6 and 9-15 in the reply filed on 12/2/2020 is acknowledged.  The traversal is on the ground(s) that the applicant disagrees with the utilization of claimed species.  This is not found persuasive because a claimed species can be restricted and the examiner stated that the individual claims each were drawn to a different structural orientation and arrangement, which requires a different search.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed 2/23/2021, 8/28/2020, and 7/8/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namikawa et al., US PGPub 2015/0325368 A1.
1.    A capacitor comprising: a substrate including a first principal surface and a second principal surface; a lower electrode on the first principal surface; a dielectric film on the lower electrode; and an upper electrode on the dielectric film, wherein at least one of the lower electrode and the upper electrode has, in a plan view of the first principal surface, a first region having a rectangular shape, and at least one second region protruding from at least one side of the first region (Fig. 1; [0016]-[0024]).

    PNG
    media_image1.png
    709
    567
    media_image1.png
    Greyscale



    PNG
    media_image1.png
    709
    567
    media_image1.png
    Greyscale

3.    The capacitor according to claim 1, wherein the upper electrode is positioned inside a peripheral edge of the lower electrode in plan view of the first principal surface (Fig. 1 ; [0016]-[0024]).

    PNG
    media_image1.png
    709
    567
    media_image1.png
    Greyscale

4.    The capacitor according to claim 1, further comprising an insulating film between the substrate and the lower electrode (Fig.1; [0016]-[0024] ).

    PNG
    media_image1.png
    709
    567
    media_image1.png
    Greyscale

5. The capacitor according to claim 1, wherein the upper electrode has the first region and the at least one second region (Fig.1 ; [0016]-[0024] ).

    PNG
    media_image1.png
    709
    567
    media_image1.png
    Greyscale

6. The capacitor according to claim 5, wherein the upper electrode includes two second regions that extend from opposed sides of the first region (Fig. 1; [0016]-[0024]).

    PNG
    media_image1.png
    709
    567
    media_image1.png
    Greyscale

9. The capacitor according to claim 1, wherein the lower electrode has a larger thickness than that of the upper electrode (Fig. 1; [0016]-[0024]).

    PNG
    media_image1.png
    709
    567
    media_image1.png
    Greyscale

10.    The capacitor according to claim 1, wherein the lower electrode has the first region and the second region, and the upper electrode is positioned inside the second region in plan view of the first principal surface (Fig. 1; [0016]-[0024]).

    PNG
    media_image1.png
    709
    567
    media_image1.png
    Greyscale

11.    The capacitor according to claim 1, wherein the lower electrode has the first region and the second region, and the upper electrode is positioned inside the first region in plan view of the first principal surface (Fig. 1; [0016]-[0024]).

    PNG
    media_image1.png
    709
    567
    media_image1.png
    Greyscale

12.    The capacitor according to claim 1, wherein the both the lower electrode and the upper electrode have the first region and the second region, and the first region and the second region of the upper 

    PNG
    media_image1.png
    709
    567
    media_image1.png
    Greyscale

13.    The capacitor according to claim 1, further comprising a via electrode electrically connected to the lower electrode (Fig. 1; [0016]-[0024]).

    PNG
    media_image1.png
    709
    567
    media_image1.png
    Greyscale

14.    The capacitor according to claim 13, further comprising a protective film covering portions of the upper electrode and the via electrode (Fig. 1; [0016]-[0024]).


    PNG
    media_image1.png
    709
    567
    media_image1.png
    Greyscale

15.    The capacitor according to claim 13, further comprising a first terminal electrode electrically connected to the upper electrode and a second terminal electrode electrically connected to the via electrode (Fig. 1; [0016]-[0024]).

    PNG
    media_image1.png
    709
    567
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812